Journal Entries (1829-30): Journal4: (1) Rule to plead, answer, or demur; copy of rule ordered published *p. 255; (2) guardian ad litem appointed *p. 255; (3) demurrer overruled, guardian ad litem appointed, case continued *p- 302; (4) motion to take bill as confessed and for reference to master *p. 325; (j) bill taken as confessed, referred to master *p. 328; (6) motion to confirm master’s report and for final decree *p. 343; (7) master’s report confirmed, decree *p. 346; (8) decree signed *p. 385.
Papers in File: (i) Bill of complaint; (2) security for costs; (3) writ of subpoena and return; (4) affidavit of non-residence; (j) draft of rule to plead, etc.; (6) motion for appointment of a guardian ad litem; (7) demurrer; (8) motion to set demurrer for argument; (9) proof of publication of notice; (10) motion to take bill as confessed and for reference; (11) answer of infant defendants; (12) master’s report of amount due; (13) motion to confirm master’s report; (14) draft of decree; (15) master’s report of sale; (16) copy of decree signed by all of the judges; (17) deed of mortgage— Friend Palmer and Thomas Palmer to George Sharp and James N. Tuttle.
Chancery Case 112 of 1828.